Martin,!, (dissenting).
The appellants by this appeal seek to set aside the awards made for real property taken by the_city of New York for park purposes.
The facts are similar to those before the court on another appeal (Matter of City of New York [Inwood Hill Park], 197 App. Div. 431). The physical characteristics of this property (part of which is included in this proceeding) are set forth in the opinion of the *48court where it was said: “ Inwood Hill is bounded on the south by Dyckman street, on the west by the Hudson river, on the north by the Harlem River ship canal, and on the east by the Dyckman flats, and is formed by two ridges which are separated by a deep ravine extending south from the ship canal. The property acquired in this proceeding is situated on the west slope of the westerly ridge and extends from Dyckman street north to the ship canal. The only access to the westerly ridge is by way of the lower Bolton road, a dirt road varying in width from eighteen to twenty feet, which runs northerly from Dyckman street near the right of way of the New York Central and Hudson River railroad * * *.
“ Inwood Hill many years ago was used for residential purposes. During the past thirty years it has gradually fallen into disuse for that purpose and is now used for institutions, so far as any use is made of it. The House of Mercy, an institution to which fallen women are committed by the courts, accommodating 108 inmates, was built twenty or thirty years ago. In 1903 the New York Magdalen Home, now known as Inwood House, purchased property and erected a large building which accommodates 110 inmates, to which fallen women are also committed by the courts. An old building located on Bolton road was converted into a home for consumptives and is known as the House of Rest"for Consumptives.”
The real, property now described in such glowing terms has not changed since the 1917 proceeding. An attempt was then made to show its great value. It developed that it was the typical case of an effort to obtain large awards for real property taken by the city of New York. The whole scheme was exposed in terms which so aptly describe the proceeding that we believe it will be of service to repeat what was then said by the court. Speaking of a proposed plan which was prepared by a landscape architect, Mr. Leavitt, and an engineer, Mr. Wheeler, who is a witness herein, the court said: “ This landscape artist and engineer must have received their inspiration from reading ' The Gilded Age/ for their idea savors very much of Colonel Sellers’ plan to cut up a Mississippi plantation into corner lots and sell them at the prevailing prices for such lots on Broadway, New York, and thus realize millions. The fact that there would be no tenants for the apartments in this lonely inaccessible spot did not trouble the landscape architect and the Maipiants’ experts any more than the lack of purchasers troubled the Colonel. The plan was altogether too speculative and fanciful iosqqsritnithef,slightest consideration, and the learned justice at ^¿ial^TerijUAréSted; 'it with the degree of respect it deserved by igndrMgritlo .h.cq) y„
In esthAatingítheí reasonable market value of the property at *49the tune it is acquired in proceedings of this kind, the owner is entitled to have considered the adaptability of the land to the purposes for which it could most profitably be used. But it is to be considered only so far as the public would have considered it if the land had been offered for sale. What the owner is entitled to is the value of the property taken, and that is what it is fairly believed a purchaser in fair market conditions would have given for it in fact; what a purchaser, who is not compelled to buy, would pay under ordinary circumstances to a seller who is not compelled to sell. (People ex rel. Brown v. Purdy, 186 App. Div. 54, 57; affd., 226 N. Y. 635.) But he is not entitled to have his damages based upon a plan of improvement that is speculative and fanciful. (Matter of City of New York [Blackwell’s Island Bridge], 118 App. Div. 274; Matter of Bronx Parkway Commission, 191 id. 212; People ex rel. Strong v. Hart, 216 N. Y. 517; New York v. Sage, 239 U. S. 57.) The city objected to the reception of the evidence, and moved to strike it out and urges its exception to the rulings of the court as reversible error. How the reception of evidence that was held to present a speculative and fanciful plan and was disregarded by the justice who tried the case can be considered prejudicial is hard to comprehend. It must appear that it has influenced the decision, that the erroneous theory was adopted by the justice, and resulted in an award which is an injustice to one party or the other. (Matter of City of New York [Croton River Dam], 129 App. Div. 707, 710; Silver Creek & Dunkirk R. Co. v. Baker, 18 N. Y. Supp. 331.) The mere fact that the court did not accept the testimony of the city’s experts as to value does not show that he was influenced by the fanciful and speculative plan presented by the claimants. The court in these proceedings is governed by the same rules as were applied to commissioners in condemnation prior to the adoption of the amendment to the Constitution and the-resulting legislation.”
Every material point now raised on this appeal was passed upon by this court in the opinion in 197 Appellate Division, 431. In order to set aside the awards herein we must overrule that decision. The same fanciful theory now advanced was testified to by some of the witnesses now offered to prove the great value of this property. The best answer to this whole proposition is that the property has remained undeveloped and is still unimproved and in the same condition it was in 1917, in the face of the fact that the greatest real estate boom known in the history of the city of New York existed in that section during that period. No builders have thought enough of the property to purchase it for improvement, *50and no improvements, such as sewers, streets and the like have been made in order to sell the property.
It is contended that improvements have been made to surrounding property which have increased the value of the property now taken. There has been an active real estate market for almost every kind of real property in the city, but this property has remained in the same condition during all these years that it was in prior to the condemnation proceedings of 1917. It was not until these proceedings were commenced that its great value was discovered and the proposed plan of development was devised. This scheme to prepare a map showing an ideal but purely imaginary layout which would justify large awards is not new. In the prior proceeding it was assumed that the property would be improved in the near future as a high-class apartment development. The proof that such a theory was unsound has been demonstrated by subsequent events.
The evidence disclosed that the map now offered in evidence was prepared for the purpose of this proceeding. It was never authorized by any official body or board having power to adopt a map for street purposes in the city of New York. It is not official in any sense and has not been approved by any authoritative body, but is purely an imaginary layout which the city urges is not feasible. This map purports to show how this land may at some future date be used or developed. The property is owned by a number of owners. Their rights must be considered in order to adopt the proposed map. There is no certainty that these owners would consent to any such development or even consider the cost of such an improvement. There is no proof that it is practicable or could ever be accomplished. The best proof that it is not likely to be adopted is that there has been no development of this section, even during the unprecedented real estate boom when almost every desirable piece of property in the borough of Manhattan appears to have been purchased by real estate speculators and developed.
It is admitted that part of this property is unusable and could not be developed for any purpose. The facts have not changed since the opinion in 197 Appellate Division, 431, was written in 1921. The property has not changed; there has been no development, no apparent reason for any increase in value, and no apparent reason for any such values as claimed.
It is argued that the awards are not much larger than the awards in 1917 and, therefore, are inadequate. The city points out, however, that it appealed from the awards made in 1917 upon the ground that they were excessive, and that while the awards were *51affirmed, the decisions hold that they are no evidence of value in any other proceeding.
The appellants also point out that the experts for the claimants in several instances testified to values that were less than those that these same experts testified to in 1915. There appears, therefore, no reason for interfering with the awards made, which apparently have been based upon sound values. The contour of the property, together with its inaccessibility, the complete absence therefrom of public improvements and conditions which make values, clearly sustain the awards made herein. The irregular, inaccessible nature of the property was shown in both proceedings.
The maps best illustrate that fact. To use a speculative theory upon which to base awards would result in great injustice. If this property is as valuable as claimed, there is no doubt that it would have had a market long before the commencement of this proceeding.
To permit the claimants to assume that in the future this property may be used for high-class apartments, although there are no improvements thereon at the present time, would be to overlook the fact that the owners of this property are entitled only to its value at the time title passed to the city, and not at some future date when it may possibly be developed to such an extent that it will become valuable. Such a development could take place only after a large amount of money is expended to accomplish that result. It does not appear that any one interested herein is willing to incur the expense necessary to accomplish that result.
We are of opinion, therefore, that the awards were just and proper; that the court properly refused to consider a map showing a nonexistent ideal condition upon which to base the awards. In addition, the evidence clearly demonstrates that full value was awarded for the property taken; that the property owners were fully compensated; that the trial justice was careful to reach a result which was just to all the parties concerned.
The decree should, therefore, be affirmed, with costs.
Dowling, P. J., concurs.
Decree reversed, with costs to the appellants, and the proceeding remitted to Special Term for rehearing. Settle order on notice.